 1
 2                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 3                                         AT SEATTLE
 4
 5    MARGUERITE L. MARTIN II,                           Case No. C19-9RSM

 6                  Plaintiff,                           ORDER OF DISMISSAL UNDER RULE
 7                                                       4(m)
                         v.
 8
      UNITED STATES OF AMERICA, et al.,
 9
10                  Defendants.

11          This matter comes before the Court sua sponte. Plaintiff Marguerite L. Martin II filed
12   her Complaint on January 4, 2019, against Defendants the United States of America and the
13
     State of Washington. Dkt. #1. On March 22, 2019, the Court issued an Order granting an
14
     extension of time for Plaintiff to serve Defendants and an extension of time for the Court’s
15
16   deadlines set forth in the prior Order Regarding Initial Disclosures and Joint Status Report.

17   Dkt. #53. The Court stated as follows:
18
                   The Court believes from the record that Plaintiff has failed to
19                 properly serve Defendants. Plaintiff is advised to review the
                   requirements in Federal Rule of Civil Procedure 4(i) for service the
20                 United States and 4(j) for service on a state government. Under
                   Rule 4(m), service is required within 90 days after the Complaint
21
                   was filed in this case.        Because that deadline is quickly
22                 approaching, and because of Plaintiff’s medical condition, the
                   Court will now extend this deadline by an additional 30 days.
23                 There will be no further extensions. . . . The deadline for service is
24                 now May 4, 2019. Failure to properly serve a Defendant by this
                   date may result in dismissal of all claims against that Defendant.
25
     Dkt. #53 at 2. Since that time, Defendant State of Washington has made an appearance through
26
27   counsel from the state Attorney General’s Office. Dkt. #64. Defendant United States of

28   America has not appeared.



     ORDER OF DISMISSAL UNDER RULE 4(m) - 1
            On June 20, 2019, Plaintiff Martin filed a purported Joint Status Report. Dkt. #66. This
 1
 2   was not a joint status report as no other party signed it or participated in its drafting. Ms. Martin

 3   begins the status report by stating she has received correspondence from an assistant attorney
 4
     general for the State of Washington indicating that they had received the summons and
 5
     complaint by mail but that “the state does not consider this form of service to be proper” under
 6
 7   Rule 4(j)(2). Id. at 1. Plaintiff Martin indicates that she mailed summonses to both Defendants

 8   but does not provide further details. Id. at 2.
 9          On July 2, 2019, the Court issued an Order to show cause why this case should not be
10
     dismissed for failure to serve. On July 16, 2019, the Court received a Response from Plaintiff
11
     Martin. Ms. Martin indicates she served both Defendants by mail. Dkt. #69 at 1. She attaches
12
13   certified mail receipts addressed to the United States Attorney General’s office in D.C. and the

14   Washington State Attorney General’s office in Seattle. Id. at 4–5. She provides no other
15   evidence of service.
16
            Under Federal Rule of Civil Procedure 4(i), to serve the United States a party must mail
17
     a copy of the summons and complaint to the Attorney General in D.C. and either deliver a copy
18
19   to the local U.S. Attorney’s office for the district or mail that office a copy. Plaintiff Martin has

20   sent the summons and complaint to D.C. but not the local U.S. Attorney’s office. Accordingly,
21
     the United States has not been properly served and has no obligation to appear in this case.
22
            Federal Rule of Civil Procedure 4(j)(2) states that to serve a state, such as the State of
23
24   Washington, a party must either deliver a copy of the summons and complaint to its chief

25   executive officer or serve a copy in the manner prescribed by that state’s laws for serving such a
26   defendant.   Plaintiff Martin has submitted no evidence of delivering a copy to the chief
27
     executive officer. Washington State law requires a party to serve the state by personally serving
28



     ORDER OF DISMISSAL UNDER RULE 4(m) - 2
     the attorney general, “or by leaving the summons and complaint in the office of the attorney
 1
 2   general with an assistant attorney general.” RCW 4.92.020. As this Court has noted in prior

 3   cases, service by certified mail is not sufficient under Rule 4(j)(2) or RCW 4.92.020. See Reyes
 4
     v. Fircrest Sch., 2012 U.S. Dist. LEXIS 107822, *7, 2012 WL 3144915 (W.D. Wash. August 1,
 5
     2012).
 6
 7            Federal Rule of Civil Procedure 4(m) states in part:

 8                   If a defendant is not served within 90 days after the complaint is
                     filed, the court—on motion or on its own after notice to the
 9                   plaintiff—must dismiss the action without prejudice or order that
10                   service be made within a specified time. But if the plaintiff shows
                     good cause for the failure, the court must extend the time for
11                   service for an appropriate period.
12   Fed. R. Civ. P. 4(m).
13
              The Court has repeatedly warned Ms. Martin that service has not been proper in this
14
     case and directed her to carefully examine Rule 4 before proceeding. The Court has already
15
16   granted Ms. Martin extra time to serve. Although the Court is aware of Ms. Martin’s medical

17   condition and her pro se status, she has given the Court no valid reason to continue to grant
18
     extensions to serve Defendants. Given all of the above, dismissal of this case is now warranted.
19
              Accordingly, the Court hereby finds and ORDERS:
20
              1) Plaintiff’s claims are DISMISSED without prejudice under Rule 4(m).
21
22            2) This case is CLOSED.

23
24            DATED this 5 day of August, 2019.

25
26
27
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
28



     ORDER OF DISMISSAL UNDER RULE 4(m) - 3
